***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. JAMAAL COLTHERST
               (SC 20401)
                  Robinson, C. J., and McDonald, D’Auria,
                        Kahn, Ecker and Keller, Js.

                                   Syllabus

Pursuant to statute (§ 54-91g), when sentencing a child whose case has been
    transferred from the docket for juvenile matters to the regular criminal
    docket of the Superior Court and the child has been convicted of a class
    A or B felony pursuant to such transfer, the sentencing court is required
    to consider certain factors, including the defendant’s age at the time of
    the offense and the hallmark features of adolescence.
Pursuant further to statute (§ 54-125a (f) (1)), a person convicted of a crime
    or crimes committed while such person was under the age of eighteen
    years of age and serving a sentence for that crime or crimes of more
    than fifty years of imprisonment shall be eligible for parole after serving
    thirty years.
The defendant, who had been convicted of numerous crimes, including
    capital felony, murder and felony murder, in connection with the shoot-
    ing death of the victim, appealed to the Appellate Court, challenging
    the sentence imposed by the trial court following its granting of his
    motion to correct an illegal sentence. The defendant, who was seventeen
    years old at the time of the shooting and, pursuant to then applicable
    law, was charged and tried as an adult, originally had been sentenced
    to life imprisonment without the possibility of release followed by sev-
    enty-one years of imprisonment. In light of the enactment of legislation
    (P.A. 15-84), which, pursuant to certain of its provisions, retroactively
    afforded certain juvenile offenders, including the defendant, parole eligi-
    bility and rendered the defendant’s capital felony conviction invalid, the
    defendant filed a motion to correct an illegal sentence in which he
    sought to have his conviction of capital felony vacated and argued that
    § 54-91g required the trial court, in resentencing him, to consider the
    relevant factors set forth therein. The trial court granted the defendant’s
    motion and, following a hearing, dismissed the capital felony and felony
    murder counts, and sentenced the defendant to a total effective sentence
    of eighty years of imprisonment to run consecutively to a sentence of
    eighty-five years of imprisonment that he was serving in connection
    with his conviction of unrelated crimes. In resentencing the defendant,
    the trial court, pursuant to § 54-91g, considered youth related mitigating
    factors, as well as other relevant factors, and noted that the defendant
    would be eligible for parole. On appeal, the Appellate Court upheld the
    trial’s court sentence, rejecting the defendant’s claim that the trial court,
    in imposing that sentence, failed to account adequately for his youth at
    the time he committed the underlying crimes, as required by § 54-91g.
    On the granting of certification, the defendant appealed to this court,
    claiming that the Appellate Court incorrectly concluded that the trial
    court had followed the statutory requirements of § 54-91g in resentencing
    him. Held:
1. The defendant, who was serving two definite sentences of 85 and 80 years
    imprisonment that were to run consecutively, will be eligible for parole
    after serving 30 years of the 165 year aggregate term of the two definite
    sentences; on the basis of its interpretation of § 54-125a (f) (1) and the
    statute (§ 53a-38 (b) (2)) governing the calculation of the aggregate term
    of multiple, definite sentences that run consecutively, and in light of
    the legislative history underlying 54-125a (f) (1), this court concluded
    that, when a defendant, such as the defendant in the present case, is
    serving more than one definite sentence, his parole eligibility date for
    purposes of § 54-125a (f) (1) is calculated on the basis of the aggregate
    term of the definite sentences.
2. Contrary to the defendant’s claim, § 54-91g did not apply to the defendant,
    as neither of the two conditions that would make that statute applicable
    to him and trigger its required sentencing considerations was met: the
    plain language of § 54-91g restricts its application to a child whose case
    has been transferred from the juvenile docket to the regular criminal
   docket and who has been convicted of a class A or B felony pursuant
   to that transfer, and, because the defendant, who was not a child under
   the applicable law ((Rev. to 1999) § 46b-120 (1)) when he committed
   his crimes, was charged as an adult and prosecuted under the regular
   criminal docket, his case was not transferred from the juvenile docket
   to the regular criminal docket, and he was not convicted pursuant to
   any such transfer; moreover, consistent with this court’s decision in
   State v. Delgado (323 Conn. 801) and the plain language of § 54-91g,
   that statute does not apply retroactively to defendants, like the defendant
   in the present case, who, although under the age of eighteen when they
   committed their offenses, were initially charged and tried as adults;
   accordingly, although the trial court incorrectly applied § 54-91g in con-
   sidering adolescent related mitigating factors in resentencing the defen-
   dant, the defendant received more consideration than that to which he
   was statutorily entitled, resulting in a much reduced sentence with the
   possibility of parole after he serves thirty years, and, therefore, the
   Appellate Court’s judgment upholding the defendant’s sentence was
   affirmed.
        Argued March 30—officially released October 13, 2021*

                           Procedural History

   Substitute information charging the defendant with
the crimes of capital felony, murder, felony murder,
kidnapping in the first degree, conspiracy to commit
kidnapping in the first degree, robbery in the first
degree, robbery in the second degree, larceny in the
first degree and larceny in the fourth degree, brought
to the Superior Court in the judicial district of Hartford
and tried to the jury before Mulcahy, J.; verdict and
judgment of guilty, from which the defendant appealed
to this court, which affirmed the trial court’s judgment;
thereafter, the court, Dewey, J., granted the defendant’s
motion to correct an illegal sentence, dismissed the
charges of capital felony and felony murder, and resen-
tenced the defendant, and the defendant appealed to
the Appellate Court, DiPentima, C. J., and Alvord and
Lavery, Js., which affirmed the trial court’s judgment,
and the defendant, on the granting of certification,
appealed to this court. Affirmed.
  Michael W. Brown, for the appellant (defendant).
   Jennifer F. Miller, assistant state’s attorney, with
whom, on the brief, were Sharmese L. Walcott, state’s
attorney, and Vicki Melchiorre, supervisory assistant
state’s attorney, for the appellee (state).
                         Opinion

   KELLER, J. In this certified appeal,1 the defendant,
Jamaal Coltherst, appeals from the judgment of the
Appellate Court affirming the judgment of the trial
court, which resentenced him for crimes he committed
in 1999, when he was seventeen years old. In his original
brief to this court, the defendant claimed that the Appel-
late Court incorrectly concluded that the trial court
followed the statutory requirements of General Statutes
§ 54-91g in resentencing him to eighty years of incarcer-
ation.2 He argued that the statute created a presumption
against the imposition of an effective life sentence,
which can be overcome only upon the court’s finding
that the defendant is incorrigible. Because we conclude,
as we explain in this opinion, that § 54-91g does not
apply to the defendant, we do not reach the issue of
whether the Appellate Court correctly concluded that
the trial court followed the statutory requirements of
§ 54-91g in resentencing the defendant to a term of
eighty years of incarceration.
   Following oral argument, this court ordered the par-
ties to file supplemental briefs addressing two issues:
First, ‘‘[d]oes [§] 54-91g apply in cases where, as here,
the defendant was not charged as a child and trans-
ferred from the docket for juvenile matters to the regu-
lar criminal docket of the Superior Court pursuant to
[General Statutes §] 46b-127 but, rather, [was] charged
as an adult under the regular criminal docket of the
Superior Court?’’ Second, ‘‘[i]s the defendant eligible
for parole when he received two distinct total effective
sentences of 85 years and 80 years, respectively, to run
consecutively, and, if so, when is he eligible for parole
on each case?’’ As to the second issue, we conclude,
consistent with an affidavit submitted by Richard Spar-
aco, the executive director of the Connecticut Board
of Pardons and Paroles (board), that the defendant will
be eligible for parole after serving 30 years of the 165
year aggregate term of the two distinct total effective
sentences that he is currently serving. As to the first
issue, we conclude that § 54-91g does not apply to the
defendant. Accordingly, we affirm the judgment of the
Appellate Court.
   The following facts and procedural background are
relevant to the resolution of this appeal. This case arose
from the October 15, 1999 carjacking, kidnapping, and
murder of the victim, Kyle Holden, by the defendant
and Carl Johnson. See State v. Coltherst, 263 Conn.
478, 485–86, 820 A.2d 1024 (2003). On the day that the
defendant was released from juvenile detention, where
he had been incarcerated for violating probation after
having been convicted on charges of assault in the third
degree, the defendant and Johnson planned to commit
a carjacking. Id., 483–84. They scouted out various loca-
tions and potential targets before settling on the victim,
whose car was parked outside an exotic dance club in
East Hartford. Id., 484–85. When the victim exited the
club, Johnson held a gun to his head, and Johnson and
the defendant forced the victim into his car. Id., 485.
Johnson then drove the car to an automated teller
machine (ATM), while the defendant, who held the gun,
sat with the victim in the backseat. Id. They used the
victim’s bank card to withdraw money from the ATM
and then brought the victim to a nearby entrance ramp
to Interstate 84, where Johnson shot the victim in the
head, killing him almost instantly. Id., 485–86. Over the
next eight days, the defendant and Johnson continued
to use the victim’s car and made withdrawals from his
bank account using his bank card. Id., 486. Thereafter,
they were arrested by the police, who had been on the
lookout for the victim’s car after the victim was reported
missing. See id., 486–87.
   Because the defendant was seventeen years old at
the time he committed these crimes, he was tried as
an adult under the then applicable law. See General
Statutes (Rev. to 1999) § 46b-120 (1) (limiting, as general
rule, for purposes of delinquency, definition of ‘‘child’’
to persons under sixteen years of age at time of offense).
‘‘After a jury trial, the defendant was convicted of capi-
tal felony, murder, felony murder, kidnapping in the
first degree, robbery in the first degree, robbery in the
second degree, larceny in the first degree, conspiracy
to commit kidnapping in the first degree, and larceny
in the fourth degree. The trial court merged the convic-
tions of capital felony, murder, felony murder and kid-
napping in the first degree and imposed a sentence of
life imprisonment without the possibility of release on
the capital felony count, twenty years imprisonment
on the count of robbery in the first degree, ten years
imprisonment on the count of robbery in the second
degree, twenty years imprisonment on the count of
larceny in the first degree, twenty years imprisonment
on the count of conspiracy to commit kidnapping in
the first degree, and one year imprisonment on the
count of larceny in the fourth degree, all to be served
consecutively to the sentence of life imprisonment, for
a total effective sentence of life imprisonment without
the possibility of release followed by seventy-one years
[of] imprisonment.’’ State v. Coltherst, supra, 263 Conn.
487–88.
   Subsequent to the defendant’s original sentencing,
significant changes in juvenile sentencing law prompted
the resentencing proceedings that are the subject of
this appeal. We recently summarized the effect of those
changes: ‘‘Under the federal constitution’s prohibition
[against] cruel and unusual punishments, a juvenile
offender cannot serve a sentence of imprisonment for
life, or its functional equivalent, without the possibility
of parole, unless his age and the hallmarks of adoles-
cence have been considered as mitigating factors.
Miller v. Alabama, 567 U.S. 460, 476–77, 132 S. Ct. 2455,
183 L. Ed. 2d 407 (2012); Casiano v. Commissioner of
Correction, 317 Conn. 52, 60–61, 115 A.3d 1031 (2015),
cert. denied sub nom. Semple v. Casiano, 577 U.S. 1202,
136 S. Ct. 1364, 194 L. Ed. 2d 376 (2016); State v. Riley,
315 Conn. 637, 641, 110 A.3d 1205 (2015), cert. denied,
577 U.S. 1202, 136 S. Ct. 1361, 194 L. Ed. 2d 376 (2016).’’
State v. Williams-Bey, 333 Conn. 468, 470, 215 A.3d 711
(2019). The United States Supreme Court has held that
Miller applies retroactively to cases on collateral
review. Montgomery v. Louisiana, 577 U.S. 190, 206,
136 S. Ct. 718, 193 L. Ed. 2d 599 (2016). The court
clarified, however, that ‘‘[g]iving Miller retroactive
effect . . . does not require [s]tates to relitigate sen-
tences, let alone convictions, in every case [in which]
a juvenile offender received mandatory life without
parole. A [s]tate may remedy a Miller violation by per-
mitting juvenile homicide offenders to be considered
for parole, rather than by resentencing them.’’ Id., 212.
   To comply with the decision of the United States
Supreme Court in Miller, as well as this court’s deci-
sions in Riley and Casiano, the legislature enacted No.
15-84 of the 2015 Public Acts (P.A. 15-84). Section 1 of
P.A. 15-84, codified at General Statutes § 54-125a (f)
(1), ensures parole eligibility for all persons convicted
of crimes committed when they were under eighteen
years of age who received a sentence of ten years or
more.3 Section 2 of P.A. 15-84, codified at § 54-91g,
requires a sentencing court to consider, inter alia, the
‘‘the hallmark features of adolescence’’ and the differ-
ences between the brain development of a child and
an adult when sentencing a child who has been con-
victed of a class A or B felony following transfer of the
child’s case from the docket for juvenile matters to the
regular criminal docket of the Superior Court.
   The defendant became eligible for resentencing pur-
suant to § 6 of P.A. 15-84, which repealed General Stat-
utes § 53a-46a, the capital felony provision, pursuant to
which the defendant had been sentenced. The substi-
tute provision, codified at General Statutes (Supp. 2016)
§ 53a-46a, made persons who committed a capital fel-
ony when they were under eighteen years of age ineligi-
ble for the death penalty.4 The passage of P.A. 15-84,
therefore, rendered the defendant’s capital felony con-
viction invalid.5 Relying on that change in the law, the
defendant filed a motion to correct an illegal sentence.
He sought to have his conviction of capital felony
vacated and argued that, upon resentencing, § 54-91g
(a) (1) required the trial court to consider his age at
the time of the offense, the hallmark features of adoles-
cence, and any scientific and psychological evidence
showing the developmental differences between child
and adult brains. He also argued that § 54-91g (a) (2)
required the court, if it proposed to sentence him to a
lengthy sentence under which he would be likely to die
while incarcerated, to consider how the factors listed
in subsection (a) (1) counseled against such a sentence.
   At the hearing on the defendant’s motion, neither
the state nor the trial court questioned the defendant’s
reliance on § 54-91g. In resentencing the defendant, the
court considered the mitigating factors of youth but
also took into account the horrific nature of the crimes,
the defendant’s level of involvement in them, his crimi-
nal history, his attempts to deflect blame for his crimes,
and his disciplinary record in prison. The court dis-
missed the counts of capital felony and felony murder,
and sentenced him to a total effective sentence of eighty
years of imprisonment on the remaining counts.6 The
court further ordered the defendant’s total effective
sentence in the present case to run consecutively to
the sentence of eighty-five years of imprisonment the
defendant is serving for a conviction involving his shoot-
ing of another victim four days after he and Johnson
killed the victim in the present case. See State v. Col-
therst, 87 Conn. App. 93, 95–98, 864 A.2d 869, cert.
denied, 273 Conn. 919, 871 A.2d 371 (2005). The court
noted that the defendant would be eligible for parole.
   In his appeal to the Appellate Court, the defendant
claimed, inter alia, that the trial court improperly failed,
pursuant to § 54-91g, ‘‘to account adequately for the
defendant’s youth at the time he committed the underly-
ing crimes . . . .’’7 State v. Coltherst, 192 Conn. App.
738, 740, 218 A.3d 696 (2019). The Appellate Court
rejected the defendant’s argument that § 54-91g creates
a presumption against the imposition of an effective
sentence of life imprisonment—in the present case,
eighty years—for defendants who were minors at the
time they committed their crimes. Id., 752–53. The court
grounded its decision on the plain and unambiguous
language of the statute; see id., 751; which requires that
the sentencing court ‘‘[c]onsider’’ how the scientific and
psychological evidence showing the differences between
a child’s brain development and an adult’s brain devel-
opment counsels against the imposition of a lengthy
sentence under which it is likely that the child will die
while incarcerated. General Statutes § 54-91g (a) (1)
and (2); see also State v. Riley, 190 Conn. App. 1, 26–28,
209 A.3d 646 (rejecting, on basis of plain language of
§ 54-91g, defendant’s argument that language and legis-
lative history of P.A. 15-84 created ‘‘a presumption against
the imposition of a life sentence on a juvenile defen-
dant,8 and such exceedingly rare sentences can only be
imposed after a specific finding that the juvenile being
sentenced is permanently incorrigible, irreparably cor-
rupt, or irretrievably depraved’’ (footnote added; inter-
nal quotation marks omitted)), cert. denied, 333 Conn.
923, 217 A.3d 993 (2019).9 This certified appeal followed.
                             I
   We first address the question of whether and when
the defendant, who has received two distinct total effec-
tive sentences of eighty-five years of imprisonment and
eighty years of imprisonment, respectively, to run con-
secutively, will be eligible for parole. On the basis of
the parties’ submissions, we conclude that the defen-
dant will be eligible for parole after serving thirty years
of the aggregate term of the two definite sentences of
imprisonment that he is currently serving.
   The following additional facts are relevant to our
resolution of this issue. Four days after the defendant
and Johnson killed the victim in the present case, they,
along with a third person, Rashad Smith, accosted
Michael Clark in the parking lot of an insurance firm
in Wethersfield where Clark worked. State v. Coltherst,
supra, 87 Conn. App. 96. They took Clark’s laptop and
credit card, and were in the process of forcing him into
his car when he broke free and ran, but Johnson tackled
him. Id., 97. The defendant and Clark then struggled,
and the defendant shot Clark in the head. Id. Grievously
injured, Clark nonetheless survived the shooting. See
id., 98. In connection with this incident, the defendant
was convicted of numerous offenses (Wethersfield
assault conviction) and received a total effective sen-
tence of eighty-five years of imprisonment. Id., 95. In
the present case, when the trial court resentenced the
defendant, it ordered the total effective sentence of
eighty years in the present case to run consecutively
to the total effective sentence of eighty-five years that
the defendant received as a result of the Wethersfield
assault conviction.
   Under the facts of these two cases, the defendant’s
parole eligibility is governed by General Statutes § 53a-
38 (b) (2), read in conjunction with § 54-125a (f) (1).
The question of how the defendant’s parole eligibility
date is calculated under those two statutes presents a
question of statutory interpretation subject to plenary
review. See, e.g., Commissioner of Emergency Ser-
vices & Public Protection v. Freedom of Information
Commission, 330 Conn. 372, 380, 194 A.3d 759 (2018);
Barrett v. Montesano, 269 Conn. 787, 792, 849 A.2d
839 (2004). In construing the relevant statutes, ‘‘[o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature.’’ (Internal quota-
tion marks omitted.) Testa v. Geressy, 286 Conn. 291,
308, 943 A.2d 1075 (2008).
  We begin with the language of the statutes. Section
53a-38 (b) provides: ‘‘A definite sentence of imprison-
ment commences when the prisoner is received in the
custody to which he was sentenced. Where a person is
under more than one definite sentence, the sentences
shall be calculated as follows: (1) If the sentences run
concurrently, the terms merge in and are satisfied by
discharge of the term which has the longest term to
run; (2) if the sentences run consecutively, the terms
are added to arrive at an aggregate term and are satisfied
by discharge of such aggregate term.’’
  Pursuant to § 53a-38 (b) (2), therefore, the defen-
dant’s aggregate term is 165 years and the two consecu-
tive, definite sentences are satisfied by the discharge
of the 165 year aggregate term. Section 54-125a (f) (1),
which is set forth in full in footnote 3 of this opinion,
does not expressly provide that the aggregate term is
used for purposes of calculating eligibility for parole
when an incarcerated person is serving more than one
definite sentence. It refers only to a ‘‘definite sentence’’
and provides that, if a person who falls within the ambit
of the statute ‘‘is serving a sentence of more than fifty
years, such person shall be eligible for parole after
serving thirty years.’’ General Statutes § 54-125a (f) (1)
(B). The plain language of §§ 53a-38 (b) (2) and 54-125a
(f) (1), accordingly, does not resolve whether the parole
eligibility date of a prisoner serving more than one
definite sentence should be calculated on the basis of
the aggregate term or each definite sentence.
   Interpreting §§ 53a-38 (b) (2) and 54-125a (f) (1) to
require that parole eligibility be calculated on the basis
of the defendant’s definite sentences rather than the
aggregate term, however, would be contrary to the legis-
lative intent underlying § 54-125a (f) (1). As we have
explained in this opinion, the legislative intent behind
the parole eligibility guarantee in § 54-125a (f) (1) is to
comply with the constitutional standards enunciated in
the decisions of the United States Supreme Court in
Miller and Montgomery, as well as in this court’s deci-
sions in Riley and Casiano. See Miller v. Alabama,
supra, 567 U.S. 479 (holding that ‘‘the [e]ighth [a]mend-
ment forbids a sentencing scheme that mandates life
in prison without possibility of parole for juvenile
offenders’’); see also Montgomery v. Louisiana, supra,
577 U.S. 212 (holding that ‘‘[a] [s]tate may remedy a
Miller violation by permitting juvenile homicide offend-
ers to be considered for parole, rather than by resen-
tencing them’’); Casiano v. Commissioner of Correc-
tion, supra, 317 Conn. 54, 69 (holding that Miller
announced watershed rule of criminal procedure, appli-
cable retroactively); State v. Riley, supra, 315 Conn.
659–61 (applying Miller to state’s sentencing scheme
and holding that defendant’s 100 year sentence violated
Miller because sentencing court did not consider miti-
gating factors of youth in sentencing defendant, who
was under eighteen years of age at time of offense, to
functional equivalent of life).
  Treating each definite sentence separately for pur-
poses of parole eligibility would yield the result that
the defendant’s only opportunity for parole would be
30 years after he began serving the 80 year sentence in
the present case, 115 years after he began serving the
sentence for the Wethersfield assault conviction. He
would die long before becoming eligible for parole,
rendering the intended remedy of parole eligibility
meaningless—his sentence would effectively be one
without the opportunity for parole. That interpretation
would flout every recent juvenile sentencing decision
of both this court and the United States Supreme Court
and, therefore, would also be inconsistent with the
intent of the legislature in § 54-125a (f) (1). Accordingly,
consistent with the legislative intent underlying § 54-
125a (f) (1), we conclude that, when a defendant is
serving more than one definite sentence, his parole
eligibility date for purposes of § 54-125a (f) (1) is calcu-
lated on the basis of the aggregate term of the definite
sentences.
   Our conclusion is consistent with the board’s inter-
pretation of and current practice in applying §§ 53a-38
(b) (2) and 54-125a (f) (1). In an affidavit procured by
the state in response to the second issue in this court’s
order for supplemental briefing regarding the defen-
dant’s parole eligibility, Sparaco, the executive director
of the board, stated that, in circumstances such as those
in the defendant’s case, pursuant to §§ 53a-38 (b) (2)
and 54-125a (f) (1), the board uses the aggregate term to
calculate a parole eligibility date. Accordingly, Sparaco
stated that, because the defendant’s 165 year aggregate
sentence is more than 50 years, he will be eligible for
parole after serving 30 years. On the basis of our inter-
pretation of §§ 53a-38 (b) (2) and 54-125a (f) (1), we
agree with Sparaco’s conclusion that the defendant will
be eligible for parole after serving 30 years of the 165
year aggregate term of the two definite sentences.
                             II
   We next address the question of whether § 54-91g
applies to the defendant. The defendant, whose case
was not transferred from the docket for juvenile matters
to the regular criminal docket of the Superior Court
but, rather, was charged under the then applicable law
as an adult under the regular criminal docket; see Gen-
eral Statutes (Rev. to 1999) § 46b-120; claims that the
provisions of § 54-91g nonetheless apply to him. We
conclude that the plain language of the statute, which
restricts its application to children whose cases are
transferred from the docket for juvenile matters to the
regular criminal docket of the Superior Court, makes
clear that the statute does not apply to the defendant.
   The applicability of § 54-91g to the defendant pre-
sents a question of statutory interpretation, subject to
plenary review. See State v. Ruiz-Pacheco, 336 Conn.
219, 232, 244 A.3d 908 (2020). ‘‘When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered.’’ (Internal quotation marks omitted.) Trin-
ity Christian School v. Commission on Human
Rights & Opportunities, 329 Conn. 684, 694, 189 A.3d
79 (2018).
   We begin with the language of the statute. Section
54-91g (a) provides: ‘‘If the case of a child, as defined
in section 46b-120, is transferred to the regular criminal
docket of the Superior Court pursuant to section 46b-
127 and the child is convicted of a class A or B felony
pursuant to such transfer, at the time of sentencing,
the court shall: (1) Consider, in addition to any other
information relevant to sentencing, the defendant’s age
at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evi-
dence showing the differences between a child’s brain
development and an adult’s brain development; and (2)
Consider, if the court proposes to sentence the child
to a lengthy sentence under which it is likely that the
child will die while incarcerated, how the scientific and
psychological evidence described in subdivision (1) of
this subsection counsels against such a sentence.’’
   Subsection (a) of § 54-91g sets forth two conditions
that trigger the required sentencing considerations in
subdivisions (1) and (2) of that subsection. First, the
case of a child, as defined in General Statutes § 46b-
120, must be transferred from the docket for juvenile
matters to the regular criminal docket of the Superior
Court pursuant to § 46b-127. Second, the child must be
convicted of a class A or B felony pursuant to the
transfer. Under the facts of the present case, neither
of these two conditions has been met. Because the
defendant was over the age of sixteen at the time that
he committed his crimes, he was not a ‘‘child’’ under
the then applicable law. See General Statutes (Rev. to
1999) § 46b-120 (1).
   In 1999, when the defendant committed his crimes,
General Statutes (Rev. to 1999) § 46b-120 (1) defined a
delinquent ‘‘child’’10 as ‘‘any person (A) under sixteen
years of age . . . .’’11 The defendant, who was seven-
teen at the time he committed the crimes, was treated
as an adult criminal. Accordingly, the defendant’s case
was never initiated as a juvenile matter in the docket
of the Superior Court for juvenile matters. Instead, the
defendant was charged as an adult, and the state’s case
against him was filed in the regular criminal docket.
See General Statutes (Rev. to 1999) § 46b-127 (a). Of
course, because the defendant’s case was not trans-
ferred from the docket for juvenile matters to the regu-
lar criminal docket, the defendant was not convicted
pursuant to any such transfer. See General Statutes
§ 54-91g (a). Thus, neither of the two conditions that
would make § 54-91g (a) applicable was met.
   This court’s previous interpretation of § 54-91g con-
firms that the legislature did not intend the statute to
apply retroactively to defendants who, although under
the age of eighteen when they committed their offenses,
were initially charged and tried as adults. Specifically,
in State v. Delgado, 323 Conn. 801, 151 A.3d 345 (2016),
although the defendant did not expressly claim that
§ 54-91g applied to him retroactively, we considered
and rejected that interpretation of the statute as part
of our analysis of his claim that he was entitled to be
resentenced. See id., 814. We explained: ‘‘There are ten
sections in P.A. 15-84, four of which specify that they
are ‘[e]ffective October 1, 2015, and applicable to any
person convicted prior to, on or after said date.’ . . .
P.A. 15-84, §§ 6 through 9. In contrast, P.A. 15-84, § 2,
provides [that] it is ‘[e]ffective October 1, 2015,’ indicat-
ing that the legislature did not intend for this section
to apply retroactively. Moreover, there is nothing in the
text of . . . § 54-91g or the legislative history of P.A.
15-84 to suggest that the legislature intended that all
[persons] convicted of a class A or B felony [committed
when they were under the age of eighteen] who were
sentenced without consideration of the age related miti-
gating factors identified in Miller would be resentenced.
In sum, even if the defendant had alleged that his sen-
tence was imposed in an illegal manner because the
trial court failed to adhere to the requirements of [§ 54-
91g], he would not be able to demonstrate that that
[statute] applies to him.’’ State v. Delgado, supra, 814.
We added: ‘‘Although the text of [§ 54-91g] seems clear
insofar as the retroactivity issue is concerned, to the
extent that there is any ambiguity in the applicable
statutory language, the pertinent legislative history clar-
ifies that the legislature did not intend for this [statute]
to apply retroactively. The limited discussion on this
topic occurred before the Judiciary Committee. Attor-
ney Robert Farr, a member of the working group of
the Connecticut Sentencing Commission, which helped
craft the proposed legislative language, discussed how
the legislation would affect previously sentenced indi-
viduals. See Conn. Joint Standing Committee Hearings,
Judiciary, Pt. 2, 2015 Sess., pp. 949, 955–56. He first
mentioned this court’s decision in Riley, in which the
defendant in that case had been sentenced to 100 years
in prison and then resentenced, and noted that, under
the proposed legislation, ‘instead of having to worry
about resentencing what would have happened is in 30
years, 21 years from now there will be a parole hearing
and then that parole hearing would decide whether [the
defendant in Riley] was going to be—get another parole
hearing . . . . So it gave some resolution to this which
was consistent we believe with the federal—with the
[United States] Supreme Court cases.’ Id., p. 956,
remarks of Attorney Farr.’’ State v. Delgado, supra,
814 n.9.12
   Relying on both the statutory language and its legisla-
tive history, we concluded in Delgado that, even if the
defendant in that case had claimed that the trial court
had failed to adhere to the requirements of § 54-91g,
his claim would fail because the statute’s provisions
did not apply to him. Id., 814. Our conclusion in Delgado
that § 54-91g does not apply retroactively is consistent
with the plain language of the statute, which, as we
have explained, limits its application, effective October
1, 2015, to children convicted of a class A or B felony
following transfer from the docket for juvenile matters
to the regular criminal docket of the Superior Court, and
supports our conclusion that § 54-91g does not apply
to the defendant.13 Accordingly, because the trial court
incorrectly applied § 54-91g in considering adolescent
mitigating factors in resentencing the defendant, he
received more consideration than was required, resulting
in a much reduced sentence with the possibility of parole
after he serves thirty years. The state recognizes that
the defendant received more consideration than that
to which he was statutorily entitled but does not request
that the defendant’s case be remanded for resentencing
and requests that this court affirm the Appellate Court’s
judgment.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * October 13, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     This court granted the defendant’s petition for certification to appeal,
limited to the following issue: ‘‘Did the Appellate Court correctly conclude
that the trial court had followed the statutory requirements under General
Statutes § 54-91g in resentencing the defendant to eighty years of incarcera-
tion?’’ State v. Coltherst, 333 Conn. 946, 219 A.3d 377 (2019).
   2
     General Statutes § 54-91g provides in relevant part: ‘‘(a) If the case of a
child, as defined in section 46b-120, is transferred to the regular criminal
docket of the Superior Court pursuant to section 46b-127 and the child is
convicted of a class A or B felony pursuant to such transfer, at the time of
sentencing, the court shall:
   ‘‘(1) Consider, in addition to any other information relevant to sentencing,
the defendant’s age at the time of the offense, the hallmark features of
adolescence, and any scientific and psychological evidence showing the
differences between a child’s brain development and an adult’s brain devel-
opment; and
   ‘‘(2) Consider, if the court proposes to sentence the child to a lengthy
sentence under which it is likely that the child will die while incarcerated,
how the scientific and psychological evidence described in subdivision (1)
of this subsection counsels against such a sentence.
                                        ***
   ‘‘(c) Whenever a child is sentenced pursuant to subsection (a) of this
section, the court shall indicate the maximum period of incarceration that
may apply to the child and whether the child may be eligible to apply for
release on parole pursuant to subdivision (1) of subsection (f) of section
54-125a. . . .’’
   3
     General Statutes § 54-125a (f) (1) provides: ‘‘Notwithstanding the provi-
sions of subsections (a) to (e), inclusive, of this section, a person convicted
of one or more crimes committed while such person was under eighteen
years of age, who is incarcerated on or after October 1, 2015, and who
received a definite sentence or total effective sentence of more than ten
years for such crime or crimes prior to, on or after October 1, 2015, may
be allowed to go at large on parole in the discretion of the panel of the
Board of Pardons and Paroles for the institution in which such person is
confined, provided (A) if such person is serving a sentence of fifty years
or less, such person shall be eligible for parole after serving sixty per cent
of the sentence or twelve years, whichever is greater, or (B) if such person
is serving a sentence of more than fifty years, such person shall be eligible
for parole after serving thirty years. Nothing in this subsection shall limit
a person’s eligibility for parole release under the provisions of subsections
(a) to (e), inclusive, of this section if such person would be eligible for
parole release at an earlier date under any of such provisions.’’
    4
      This court has since held that, regardless of a defendant’s age at the
time of the commission of a crime, the death penalty violates article first,
§§ 8 and 9, of the Connecticut constitution. See State v. Santiago, 318 Conn.
1, 119, 122 A.3d 1 (2015).
    5
      Because the passage of § 6 of P.A. 15-84 rendered § 53a-46a, the provision
under which the defendant had been sentenced, invalid, this case is distin-
guishable from State v. McCleese, 333 Conn. 378, 215 A.3d 1154 (2019), and
State v. Delgado, 323 Conn. 801, 151 A.3d 345 (2016). In each of those cases,
this court concluded that the trial court lacked subject matter jurisdiction
over the defendant’s motion to correct an illegal sentence. See State v.
McCleese, supra, 387; State v. Delgado, supra, 813. In those cases, the sole
defect relied on by the defendants in seeking resentencing was the failure
of the trial court, in the original sentencing, to consider the mitigating factors
of youth in sentencing each of them to a sentence without eligibility for
parole. See State v. McCleese, supra, 385; State v. Delgado, supra, 803–804.
Because the passage of §1 of P.A. 15-84, codified at § 54-125a, made those
defendants eligible for parole, we explained, their sentences were no longer
invalid. See State v. McCleese, supra, 387; State v. Delgado, supra, 812.
    By contrast, in the present case, although the defendant is now eligible
for parole, it is indisputable that his capitol felony conviction and sentence
were rendered invalid by the passage of § 6 of P.A. 15-84. Thus, not only
did the trial court retain jurisdiction to modify his sentence, but, because
the sentence had been rendered invalid, the court was required to resentence
him. See Practice Book § 43-22 (‘‘[t]he judicial authority may at any time
correct an illegal sentence or other illegal disposition, or it may correct a
sentence imposed in an illegal manner or any other disposition made in an
illegal manner’’).
    6
      The court sentenced the defendant as follows: on count two, for murder
in violation of General Statutes §§ 53a-8 and 53a-54a (a), forty years; on
count four, for kidnapping in the first degree in violation of General Statutes
§§ 53a-8 and 53a-92 (a) (2) (B), twenty years; on count five, for robbery in
the first degree in violation of General Statutes § 53a-134 (a) (2), ten years;
on count six, for robbery in the second degree in violation of General Statutes
(Rev. to 1999) § 53a-135 (a) (1), five years; on count seven, for larceny in
the first degree in violation of General Statutes (Rev. to 1999) §§ 53a-8 and
53a-122 (a) (3), ten years; on count eight, for conspiracy to commit kidnap-
ping in the first degree in violation of General Statutes §§ 53a-48 and 53a-
92 (a) (2) (B), ten years; and, on count nine, for larceny in the fourth degree
in violation of General Statutes (Rev. to 1999) § 53a-125 (a), one year. Counts
two, four, five, and eight run consecutively. Counts six, seven, and nine run
concurrently to counts two, four, five, and eight.
    7
      The defendant also claimed that the trial court improperly allowed him
to provide additional remarks to the court at the time of resentencing, in
violation of his rights to counsel, due process, and allocution. State v.
Coltherst, 192 Conn. App. 738, 740–41, 218 A.3d 696 (2019). The Appellate
Court’s rejection of that claim is not before us in this appeal.
    8
      Although the defendant in the present case often refers to himself as a
‘‘juvenile’’ because he was a minor when he committed the crimes, we
emphasize that, in 1999, the law did not afford him juvenile status for
purposes of delinquency proceedings. Seventeen year olds were not afforded
juvenile status until 2012. See generally Public Acts, Spec. Sess., June, 2007,
No. 07-4, §§ 73 through 78; Public Acts, Spec. Sess., September, 2009, No.
09-7, §§ 69 through 89.
    9
      The United States Supreme Court recently held that Miller does not
require a sentencing court, prior to imposing a discretionary sentence of
life imprisonment without the possibility of parole on defendants convicted
of a homicide committed when they were under the age of eighteen, to
make a separate factual finding of permanent incorrigibility. See Jones v.
Mississippi,        U.S.     , 141 S. Ct. 1307, 1318–19, 209 L. Ed. 2d 390 (2021).
    10
       By contrast, under the current statute, a delinquent ‘‘child’’ includes
‘‘any person . . . who is . . . under eighteen years of age and has not been
legally emancipated . . . .’’ General Statutes § 46b-120 (1) (A) (i) (I).
    11
       General Statutes (Rev. to 1999) § 46b-120 (1) (B) provides that the term
‘‘child’’ applies to a person over sixteen years of age only if that person,
‘‘prior to attaining sixteen years of age, has violated any federal or state
law or municipal or local ordinance, other than an ordinance regulating
behavior of a child in a family with service needs, and, subsequent to attaining
sixteen years of age, violates any order of the Superior Court or any condition
of probation ordered by the Superior Court with respect to such delinquency
proceeding . . . .’’ A child under sixteen years old charged as a delinquent
in 1999 and made subject to a court order in that delinquency proceeding
by the Superior Court for juvenile matters could, at any time after he turned
sixteen or older, be subject to a juvenile prosecution for violating the
court’s order.
   12
      Neither of the parties addressed in their supplemental briefs the import
of our conclusion in Delgado that § 54-91g does not apply retroactively. We
observe, however, that, in light of that conclusion, even if the defendant
had been transferred from the docket for juvenile matters to the regular
criminal docket of the Superior Court pursuant to § 46b-127, § 54-91g would
not apply to him.
   13
      We disagree with the defendant’s conclusory statement in his supple-
mental brief that this construction renders § 54-91g unconstitutional because
it violates his right to equal protection. Even if we agreed with the defendant’s
statement that he is similarly situated to a child sentenced after October 1,
2015, who is convicted of a class A or B felony following transfer to the
regular criminal docket—which we do not—the differing treatment survives
rational basis review. That is, the legislature rationally could provide one
remedy for persons in the defendant’s class and a different remedy to persons
who meet the conditions under which the provisions of § 54-91g apply. This
is the sole constitutional argument that the defendant raises in this appeal.